Citation Nr: 0208243	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  98-08 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of right 
testicle injury with pain syndrome.

2.  Entitlement to an increased (compensable) rating for 
atrophy of right testicle, secondary to mumps orchitis, with 
special monthly compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

William D. Teveri, Counsel


INTRODUCTION

A VA Form 3101 Request For Information, which was verified by 
the National Personnel Records Center, contains notations 
that the veteran had certified active duty service from 
January 1944 to March 1946.

This appeal arises from a February 1998 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California.  

The RO denied entitlement to service connection for residuals 
of a right testicle injury with pain syndrome, and 
entitlement to an increased (compensable) rating for atrophy 
of right testicle, secondary to mumps orchitis, with special 
monthly compensation.  The veteran appealed those 
determinations.  

In an August 1998 decision the RO denied that claim.  The 
veteran did not appeal that decision.

In a March 1999 Memorandum the veteran's representative 
informed the RO that the veteran sought entitlement to 
service connection for residuals of injury to his left 
testicle.  As this claim is not inextricably intertwined with 
the issues which are the subject of the current appellate 
review, and as this claim has been neither procedurally 
developed nor certified for appellate review, the Board is 
referring this claim to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claims for the benefits sought.

2.  The veteran's service medical records contain no evidence 
of a right testicle injury due to trauma.

3.  There is no competent medical evidence of a nexus between 
any currently diagnosed right testicle disability and an 
inservice injury.

4.  The veteran's right testicle is atrophied.

5.  Service connection with special monthly compensation for 
loss of use of a creative organ has been granted for the 
right testicle only.


CONCLUSIONS OF LAW

1.  Right testicle atrophy with pain syndrome was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).

2.  The criteria for a compensable rating for atrophy of 
right testicle, secondary to mumps orchitis, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 4.1-4.14, 4.115b, Diagnostic Code 7523 
(2001).

3.  The criteria for an increased award of special monthly 
compensation based on loss of a creative organ have not been 
met.  38 U.S.C.A. § 1114(k), 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.350(a)(1) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records contain a report from 
the McIntire Dispensary at the U.S. Naval Training Station, 
and the Great Lakes Naval Hospital, both in Great Lakes, 
Illinois, covering the period from February 23, 1944 to March 
8, 1944.  This report contains notations that the veteran, 
who had enlisted in Columbia, South Carolina, and was born in 
South Carolina, and was then in Company 111, had reported the 
onset of swelling on both sides of his neck the week before, 
and the onset of pain and swelling in his testicles the day 
before.  Upon physical examination slight swelling of the 
right parotid gland area of the neck was found, along with 
swelling and tenderness in both testicles.

That report also contains a notation that on February 24th, 
after a medical consultation, a Navy physician indicated 
that:

Judging from [the veteran's] description 
he had a bilateral swelling of [the] 
submaxillary salivary glands last week 
which was followed several days later by 
swelling of [the] right testicle.  [The] 
submaxillary glands are still enlarged, 
firm, and palpable.  [I] believe this is 
mumps orchitis and [that the veteran] 
should be transferred.

The diagnosis from the Dispensary was mumps.  Another 
notation indicates that the veteran was transferred on 
February 24th to the U.S. Naval Hospital, Great Lakes, 
Illinois, for further observation and treatment.

Another notation by the Naval Hospital indicates that the 
onset of the present illness was February 23, 1944.  
Notations of a physical examination at the Naval Hospital 
indicates that the examination was "[e]ssentially negative 
except for swelling of both parotid regions, and swelling of 
the right testicle."

That report also contains notations that on February 29th, 
the veteran had no complaints, and that on March 8th, he was 
returned to duty.  Thus, this report contains notations that 
the veteran was hospitalized for fifteen (15) days.

An August 29, 1944 to September 6, 1944, U.S. Naval Depot, 
Tiburon, California, hospitalization report contains 
notations that, on August 15th, the veteran reported terminal 
pain and blood in his urine each time he voided.  Urinalysis 
was noted to show many red blood cells (count) and white 
blood cells (count).  Albumin and sugar were noted to be 
negative.

The veteran was placed on Sulfathiazone for 10 days, and the 
report contains notations that the bleeding promptly ceased, 
but that pyuria (presence of pus in the blood) continued with 
no improvement.  The veteran reported a dull ache in his 
right lower quadrant, and urinalysis showed 3+ albumin.  No 
fever accompanied these symptoms.  A physical examination was 
noted to be essentially negative other than the veteran's 
complaint of slight tenderness deep in the right lower 
quadrant, and prostatic fluid was noted to be normal.  
Sulfathiazone was discontinued.

The treatment was noted to be "bed only," and on August 31st 
laboratory testing revealed that the veteran's urine was 
"loaded" with white blood cells (8,000), but no albumin was 
found; on September 1st Sulfathiazone was started; on 
September 3rd the veteran's urine was noted to be unchanged; 
and on September 5th the veteran's urine was noted to have 
negative white blood cell count (7,200), and 65 percent 
hemoglobin.  On September 6th the veteran's urine was noted 
to have no albumin and occasional white blood cell count.  On 
that day the report contains notations that the veteran was 
discharged to duty as "well."  The diagnosis was chronic 
pyelitis.

Pyelitis is defined as inflammation of the renal pelvis.  
STEDMAN'S MEDICAL DICTIONARY 1471 (26TH ed. 1995).  Renal is 
defined as relating to the kidney.  STEDMAN'S MEDICAL 
DICTIONARY 1183 (26TH ed. 1995).

A March 1946 discharge physical examination report from the 
U.S. Naval Separation Center in Shoemaker, California, 
contains notations that the veteran had a history of pyelitis 
and mumps in 1944.  Upon physical examination the veteran's 
genito-urinary system was found to be normal.  A urinalysis 
showed specific gravity of 1.025 and negative albumin and 
sugar.  The only defect noted on this report was tachycardia, 
and the veteran was found to be physically qualified for 
discharge.  Another discharge report contains a notation that 
the veteran "require[d] neither treatment nor 
hospitalization."

A copy of a marriage license from Marin County, California, 
contains notations that the veteran was married in December 
1945.

Two birth certificates in the file, for children born in 
December 1946 and August 1958, contain the veteran's name as 
the father.

There is no medical evidence in the claims file from the date 
of the veteran's discharge in March 1946 until after the 
veteran filed his original claim on December 8, 1961.  On his 
application he stated:

At Great Lakes Naval Training Center [in] 
1944 Jan[uary], I had the mumps and they 
went down on my right side.  I was in the 
Hospital for over a month.  From that 
date on I have been bothered by 
continuous pain on my right side from 
[the] lower stomach to my right testicle.  
My right testicle swells up when I do any 
heavy exercise or work.  This is constant 
pain and it has continued to get worse 
during the years.

The veteran noted on his application that he had been treated 
at Community Hospital in Marin City, California, in 1947, for 
pain in his "lower r[igh]t side."  He also listed five (5) 
children on that application, born in 1945, 1946, 1952, 1958, 
and 1959.  He also indicated that he had three (3) years of 
high school education.



A December 1961 VA medical report, being the first medical 
evidence in the claims file subsequent to the veteran's 
discharge from active duty service in March 1946, contains 
diagnoses of right inguinal strain and chronic right 
epididymitis.

Epididymitis is defined as inflammation of the epididymis.  
STEDMAN'S MEDICAL DICTIONARY 583 (26TH ed. 1995).

During the veteran's March 1962 VA genito-urinary examination 
he reported developing parotitis bilaterally and orchitis, 
secondary to mumps, during his active duty service.  There is 
no mention in this report of any bleeding from the veteran's 
testicles or blood in his urine.  There is also no mention in 
this report of any injury to the veteran's groin during his 
active duty service.

The report contained a notation regarding the December 1961 
report shown above, with a statement that "[t]he veteran was 
advised to return in 3 weeks at that facility for re-
examination.  Apparently he did not do this."  The examiner 
also indicated that the veteran reported that "he was 
married in 1945 and that 5 children have resulted from this 
marriage."

Upon physical examination of the external genitalia the 
examiner indicated that "they are perfectly normal except 
for mild atrophy of the right testicle."  The examiner also 
indicated that "[s]ome very mild tenderness is noted of the 
right testicle on palpation, ... ."  The diagnosis was partial 
atrophy of the right testicle, secondary to orchitis in 1944, 
mild in degree.

The examiner indicated that, in his opinion, that "although 
the right testicle is slightly smaller [than the left,] it is 
slightly atrophied as compared to the left [sic] and that it 
still retains its [sic] procreative use and that there is 
very little, if any, impairment from the functional 
standpoint."




In April 1962 the RO granted service connection for partial 
atrophy of the right testicle, secondary to mumps orchitis.  
The decision also contained a notation that "inasmuch as it 
cannot be said that the veteran has had loss of use of his 
creative organ, special monthly compensation is not in 
order."

An April 1962 private physician statement contains the 
veteran's report of his inservice mumps orchitis.  There is 
no mention of any injury to the groin.  The veteran again 
reported that he had five (5) children.  The physician 
indicated that physical examination of the veteran's 
genitalia revealed a slightly atrophic and tender right 
testis with tenderness along the right cord, but negative 
left testis and epididymis.  The physician also indicated 
that a urinalysis revealed "two to five red blood cells per 
high power field in an uncentrifuged specimen.  The physician 
indicated that he felt that excretory urography and 
cystoscopic examination should be performed to rule out the 
possibility of a stone in the right ureter.  He then 
concluded that, if the urologic survey were negative, he 
would recommend removal of the right testicle.

Another April 1962 private physician statement shows the 
physician indicated that the veteran had reported chronic 
right orchitis, secondary to parotitis "contracted in 
1944."  There is no mention of any inservice injury to the 
groin.  The physician also indicated that the veteran had "a 
separation of his right inguinal ring which should be 
repaired surgically."

In a statement received in June 1962 the veteran requested 
that the RO send him "my children[s'] [b]irth 
certificate[s]."

In September 1962 the Board concluded that, under the rating 
schedule, the assignment of a compensable rating for the 
service-connected condition of the right testicle was not 
warranted.




In a May 1977 statement the veteran, for the first time, 
reported an injury to his right testicle in boot camp, when, 
"in January 1944 I fell from the top of the third bunk on 
which I was assigned to sleep."  He also reported that he 
"was hospitalized for 3 months" due to this injury.

A February 1985 private hospitalization report contains the 
veteran's reported "[h]istory of mumps involving the right 
testicle."

A December 1986 private physician statement indicates that 
the veteran now reported completing twelve (12) years of 
schooling and having six children.

A November 1987 private physician statement indicates that a 
urinalysis was "essentially unremarkable."

Extensive private medical evidence concerning an on-the-job 
fall and low back injury in 1987 contain no reports or 
complaints of any testicle problems.

A March 1988 RO decision contains notations that VA medical 
records for the period from July 1986 to January 1988 show no 
treatment for the veteran's right testicle.

In a statement received in September 1987 the veteran 
indicated that his testicle problem was due to an inservice 
injury of being "hit with a weapon" rather than to mumps 
orchitis.  He also reported that he was "given a 10 % 
disability" rating upon his discharge from service, and 
received "a card with 50 % disability" rating two years 
before.  The Board notes that this is the first evidence of 
the veteran's reported history of an inservice injury 
involving being hit with a weapon, and that there is no 
evidence in the claims file to substantiate the veteran's 
percentage of disability contentions.

In a sworn affidavit dated in May 1988 the veteran reported 
that his right testicle injury occurred when another recruit 
hit him in the groin with a rifle butt.  He also reported 
that he did not report the incident because his "instructor 
convinced [him] not to report it because this would delay my 
completion of basic training and enabling me to return home 
for leave."  He again reported that he had been hospitalized 
for "a period of one month," (but see service medical 
records, above).  He also reported that he knew "I did not 
have the mumps at that time, and several doctors I have seen 
since that time have also said I did not have the mumps."  
The Board notes that there is no medical evidence of record 
up to May 1988 in which any physician opined that the veteran 
did not have mumps in boot camp.

In a June 1988 statement the veteran reported that he 
"fought" for his country during World War II.  The Board 
notes that the veteran's service records indicate that he 
never left the United States during his active duty service, 
having been stationed only at the Great Lakes Naval Training 
Center and the Naval Depot at Tiburon, California.

An August to September VA hospitalization report contains 
notations that the veteran was hospitalized for a ruptured 
appendix.

An August 1988 computed tomography (CT) of the abdomen 
contains an impression of a shrunken left kidney.

A statement from a VA physician, received in June 1989, 
indicates that the veteran's "[right] testicle is 
[decreased] in size & has been since injury during service."

A June 1989 VA treatment report containing the veteran's 
report of an "enlarged [right] testicle" is the first 
medical evidence of record since the veteran's discharge from 
active duty service in March 1946 of the veteran reporting a 
testicle problem to any treating health care professional.

A June 1989 VA hospitalization report contains findings of a 
shrunken left kidney, a mild hiatal hernia and mild 
gastrointestinal reflux disease (GERDS), but no active 
ulcers, and a slightly raised hard area in the prostate, on 
the right side.

In a statement dated in October 1989 the veteran's treating 
physician, relying on the veteran's reported history of being 
hit in the groin in service, without a review of the 
veteran's service medical records, indicated that "there is 
some dilatation of the veins on the scrotum on the right, 
reflecting the injury to the venous drainage from his prior 
injury."  She also indicated that "[t]he left testicle is 
normal, and the genitalia are otherwise normal."  She 
concluded that the veteran "has a chronic problem with pain 
and swelling and bleeding in his right testicle that seems to 
be related to injury that occurred during the service."

During the veteran's November 1989 personal hearing at the RO 
he testified that "I was in the hospital for close to two 
months.  I was in Company 111 at first and then I missed the 
company all the way.  After I got out of the hospital I was 
in Company 172."  The Board notes that the report of 
hospitalization for mumps orchitis contains notations that 
the veteran was hospitalized for fifteen (15) days.

A March 1990 VA examination report contains a diagnosis of 
atrophy of the right testes, residual of mumps orchitis.

An April 1990 RO decision contains notations that entitlement 
to special monthly compensation (K-1) under 38 U.S.C.A. 
§ 314(k) and 38 C.F.R. § 3.350(a) on account of loss of use 
of a creative organ was granted, effective from July 23, 
1987.  The veteran appealed the assigned effective date.

An October 1990 statement from the veteran's VA internist, 
which does not indicate that the internist reviewed the 
veteran's service medical records, contains notations that 
the veteran's "right testicle is atrophied and the skin of 
the overlying scrotal sac has multiple petechiae.  In my 
opinion, these findings are consistent with the [veteran's] 
report of a traumatic injury suffered while in the Navy in 
1944."

Petechiae is defined as minute hemorrhagic spots, of pinpoint 
to pinhead size, in the skin, which are not blanched by 
diascopy.  STEDMAN'S MEDICAL DICTIONARY 1337 (26TH ed. 1995).

During the veteran's November 1990 personal hearing at the RO 
he again testified that none of the five children upon whose 
birth certificates his name appears as the father are his 
biological children.  He testified that his right testicle 
atrophy, pain and bleeding had caused him to lose his 
procreative power in either the early 1950's or 1960's..  He 
also testified that when he had intercourse his right 
testicle would bleed, and word about that "would get around 
to different people and people would notice it."  He also 
testified that his right testicle would bleed both inside and 
outside his scrotum.

A May 1991 Hearing Officer decision contains notations that 
entitlement to an earlier effective date for the grant of 
special monthly compensation was denied.

In an August 1992 Board decision, which contains notations 
that entitlement to an earlier effective date for the grant 
of special monthly compensation was denied, the Board found 
that "the veteran's oral testimony and written statements 
pertaining to his appeal are contradicted and, therefore, not 
corroborated or substantiated by the evidence of record."

A February 1992 VA hospitalization discharge report contains 
notations that the veteran was seen initially for 
prostatitis, that a small left kidney was found, and that a 
left simple nephrectomy (removal of the left kidney) was 
performed.

In an April 1992 statement the veteran implied that he 
"fought" for the United States in World War II.

In an April 1993 statement the veteran stated that the 
"information" that he fell from a bunk in boot camp and 
injured his right testicle was untrue.  The Board notes that 
this version of the veteran's reason for a right testicle 
condition was provided by the veteran himself in a May 1977 
statement, shown above.


A June 1993 decision by the United States Court of Appeals 
for Veterans Claims (CAVC) contains notations that the CAVC 
summarily affirmed the August 1992 Board decision which 
denied an earlier effective date for the grant of special 
monthly compensation.

In an October 1994 statement the veteran reported that in 
January 1944 he was also hit in the mouth with the butt of a 
rifle.

In an August 1995 letter the veteran reported that he had 
been neglected by VA "for his services in the combat of 
war."

In a September 1997 statement the veteran stated that his 
medical condition was "complete atrophy of the testis."

In an October 1996 statement the veteran reported "sexual 
activity [with] multiple partners, with intercourse occurring 
1-2 times weekly.  He reports erections ranging from 0% (none 
at all) to 100% (best erections ever).  He reports achieving 
erection after 10 minutes, with successful erection, orgasm 
and ejaculation."  The psychology intern indicated that 
"sexual functioning does not appear to be a problem with him 
at this time."  The intern also indicated that "[the 
veteran] has normal age-related changes and is functioning 
sexually at a high level despite medical problems that can 
cause sexual dysfunction."  There is no mention in this 
report of any problem with the veteran's testicles.

A July 1997 VA treatment report contains the veteran's 
statement that he had no urinary problems or sexual 
dysfunction.

An August 1997 VA treatment report contains a notation 
indicating "recent trauma to [right] testicle."




During the November 1997 VA genitourinary examination the 
veteran again reported being hit in the groin during boot 
camp and being hospitalized for two (2) months.  He did 
report, however, having two (2) children after service.  The 
examiner indicated that he did not have all the veteran's 
medical records, and there is no mention of any review of the 
claims file medical evidence, including the veteran's service 
medical records.  The veteran reported constant 
pain/tenderness and decreased erectile function.

Upon physical examination the veteran's penis and scrotum 
were noted to appear normal, while marked tenderness, even to 
mild palpation, was noted in both testes, right more than 
left.  Both testes were noted to be small, the right more 
than the left.  The adnexae were noted to be normal and 
tender.  The diagnoses were status post testicular trauma 
with persistent pain syndrome and no sterility or 
physiological changes in testicular function.

A December 1997 VA treatment report contains notations that 
the veteran reported "no swelling or redness" of his right 
testicle.  Examination of the right testicle also revealed no 
swelling or redness, no tenderness of the cord or epididymis, 
but tenderness of the right testicle.  Another notation 
instructs that the veteran "continue ibuprofen as that has 
definitely helped [the veteran] control his discomfort 
there."

A February 1998 RO decision contains notations that the 
denials of service connection for residuals of right testicle 
injury with pain syndrome and entitlement to an increased 
(compensable) rating for atrophy of right testicle, secondary 
to mumps orchitis, with special monthly compensation were 
continued.

A March 1998 VA urgent care clinic report contains notations 
that the veteran complained of a painful right testicle and 
sore penis, and reported that "he has had this problem off 
and on for the past two years."  

Upon physical examination "no notable trauma" was found, 
"no blood" was found, and his testicles were noted to be 
without tenderness or masses.  The report also contains 
notations that the veteran reported that "sometimes he does 
have dribbling but this is not noted on his underwear."

A May 1998 VA pain clinic treatment report contains the 
health care provider's opinion that the veteran's testicle 
pain was "probably neuropathic, of undetermined etiology, 
and may never go away completely but may improve with 
behavioral techniques and med[ications]."

Another May 1998 pain clinic treatment report contains 
notations that the veteran "only [complained of] pain in the 
last two years (per urgent care notes 3/6/98, [name omitted], 
[Registered Nurse Practitioner]."

A June 1998 VA treatment report contains a finding that the 
veteran's abdominal pain had decreased since he started 
taking Gabapentin, and a notation that the veteran had no 
pain that day.  This report also contains notations that the 
veteran reported that he attends church regularly and had 
"many social activities."  The assessment was "neuropathic 
pain - testic pain."

An October 1998 VA urology clinic treatment report contains 
notations that "[i]n the past month a testicular ultrasound 
has been undertaken and reveals a small hydrocele in the 
right scrotum.  The right testicle measures 2.3 by 2.3 by 1.2 
[centimeters].  The left testes measures 2.9 by 1.8 by 2.6 
[centimeters].  No pathology other than the hydrocele was 
observed on this scrotal ultrasound."

A December 1998 VA pain clinic treatment report contains 
notations that the veteran "continues to use the ... 
gabapentin 1-2 tabs daily [as needed] rather than 
routinely."  "States these [pain medications] keep hi[s] 
pain fairly well controlled."  "Reviewed that taking the 
gabapentin routinely instead of [as needed] would likely do 
better for his pain control.  Advised him to do this.  I do 
not believe he is likely to do so.  He has not requested a 
refill on the med[ication] since the first one written in 
May.  States he plans to renew the script today."

A January 1999 VA treatment report contains the veteran's 
statement that his pain control [was] currently adequate on 
[G]abapentin ... and ibuprofen ..., which he is currently using 
approximately once every third day.  He continues to have 
some persistent confusion regarding the necessity of taking 
the Gabapentin on a continuous basis rather than as a [as 
occasion requires] medication and he has been intermittently 
adherent to that regimen.  This has been emphasized 
previously, in the pain clinic, and the importance of that 
has been again emphasized in the clinic today.  [The veteran] 
denies any change in the character of his pain, or any other 
genitourinary complaints."

During the veteran's March 1999 personal hearing at the RO, 
he testified that: he is a Native American; he was in a black 
recruit battalion in naval boot camp; he was hit with the 
butt of a rifle while in formation by a recruit in front of 
him; his company commander told him that if he reported the 
incident his company wouldn't graduate, so he did not report 
it; a week or so later he had a fever with swelling in his 
neck; he went to the Dispensary and was diagnosed with mumps; 
he noticed blood in his urine after the injury, and the blood 
vessels in his right testicle began to "turn real heavy"; 
he has had blood in his urine "on and off for quite a few 
years"; he has not had blood in his urine lately; in late 
1946 a friend advised him to take pain medication; he was 
seen for this problem after service at the Presidio Army 
Hospital in San Francisco, California; he did not file a 
claim for this disability until 1962 because he did not know 
he could; he thought he first sought treatment for this 
disability at the San Francisco VAMC in July 1946; in 1951 he 
moved to Palo Alto, California, and began receiving treatment 
from the Palo Alto VAMC; a friend told him about a truss 
which he could purchase from a pharmacy; he takes pain 
medication on an as needed basis; he has pain in both 
testicles, right more than left; he does not know what causes 
the pain; he has more pain upon lifting more than 15 pounds; 
he has pain in both testicles and in his groin; and he only 
wears the truss occasionally.

A May 1999 VA treatment report contains a finding of chronic 
right testicular pain, stable.

An October 1999 VA treatment report contains notations that 
"[o]ur recent management is focused on the use of gabapentin 
for pain suppression.  However, although we have discussed 
this at multiple opportunities with [the veteran], he 
continues to use the gabapentin on an as needed basis rather 
than taking it continuously.  This [was] discussed with [the 
veteran] today.  He again voices an improved understanding of 
the use of gabapentin and states that he will be adherent to 
this regimen in the future."

Another October 1999 VA treatment report contains notations 
that "[the veteran] is to be taking gabapentin 300 
[milligrams] daily, which he is not currently doing.  He is 
taking it on an as needed basis, despite being instructed on 
his last visit that he was to take it routinely."

A November 1999 Statement of Accredited Representative in 
Appeals Case In Lieu of VA Form 646 contains the veteran's 
representative's argument that 38 C.F.R. § 4.40 is for 
application in rating the veteran's right testicle 
disability.

A January 2000 VA treatment report contains notations by the 
health care provider that "I am skeptical that the 
[veteran's as needed] use of gabapentin is actually having a 
pharmacologic effect, however, he states that when he takes 
the gabapentin on a[n as needed] basis it does abolish his 
pain.  Whatever the mechanism of this effect, he finds this 
level of control acceptable.  He was again counseled as to 
the benefits of chronic suppressive gabapentin therapy, but I 
am doubtful that he will be undertaking this."

Another January 2000 VA treatment report contains notations 
that "[i]t has been our hope to use chronic gabapentin as a 
suppressive therapy for [the veteran's chronic right 
testicular pain].  However, [the veteran] has been quite 
refractory to adhering to chronic gabapentin and he presently 
takes it on a[n as needed] basis to which he reports good 
relief.




Another January 2000 VA treatment report contains notations 
that the veteran was "increasing walking/exercise."

A February 2000 VA treatment report contains a finding that 
the veteran's right testicular pain was "improved."

In a February 2000 statement the veteran again reported that 
"I fought for my country ...," and "as a wounded veteran not 
being compensated for my injuries."

In an October 2001 statement the veteran again reported that 
he "fought for my country."

In an April 2002 statement the veteran's VA treating 
physician indicated that the veteran had "testicular 
atrophy, no masses, and tenderness on palpation."

During the veteran's May 2002 Travel Board hearing before the 
undersigned, he testified that, in addition to the testimony 
given in March 1999: he takes Ibuprofen for pain; he has no 
biological children; he as one step child; he cannot obtain 
an erection due to pain; he has bruises on his penis from the 
inservice injury; he has a genital deformity, which 
physicians have seen; he sometimes has pain when sitting or 
walking; he sometimes wears a jock to relieve the pain; he 
sometimes has pain on urination; he currently receives 
treatment at the Palo Alto VAMC; his physicians have related 
his pain to his atrophied testicle; he also receives 
treatment from two clinics in San Jose; surgery to remove his 
right testicle has been suggested, but the veteran is not now 
interested in that; he has been unemployed for 9 years due to 
his testicular pain; and that the reason for his unemployment 
was partly medical, and the rest was that he could no longer 
do the physically demanding work for which he was previously 
qualified.


Criteria

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1911 & Supp. 2002); 38 C.F.R. 
§ 3.303(a) (2001).  

In addition, certain chronic diseases may be presumed to have 
been incurred during service if they become manifest to a 
compensable degree within an applicable period after 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  No conditions other than those listed in 
§ 3.309(a) can be considered chronic for purposes of 
presumptive service connection.  38 C.F.R. § 3.307(a).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The CAVC has established rules for the granting of claims 
based upon the chronicity and continuity of symptomatology 
provisions of 38 C.F.R. § 3.303(b).  

The CAVC has held that the chronicity provision of § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the CAVC's case law, lay 
observation is competent.  

If the chronicity provision is not applicable, a claim may 
still be granted or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that post-service symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 493 (1997).  The rules 
concerning chronicity and continuity of symptomatology, 
however, still require "medical expertise" to relate the 
veteran's present disability to his or her post-service 
symptoms.  Savage, 10 Vet. App. at 497-98.

Where there is no medical evidence of a causal nexus, and a 
condition is not chronic, continuity of symptomatology may be 
shown by medical evidence or lay testimony.  See 38 C.F.R. 
§ 3.303(b); Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the inservice injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 118 S.Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.  Lay or medical evidence, as 
appropriate, may be used to substantiate service incurrence.  
See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).



In order for service connection for an injury to be granted, 
the facts of a case must establish that a veteran was injured 
while he or she was "in the active military, naval or air 
service."  38 U.S.C.A. § 1110.  

"In the active military, naval or air service" is defined 
as including "any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty."  38 U.S.C.A. 
§ 101(24).

Generally, congenital or developmental defects or conditions 
are not considered to be diseases or injuries within the 
meaning of applicable legislation providing VA disability 
compensation benefits.  38 C.F.R. § 3.303(c).  

Additionally, 38 C.F.R. § 4.9 indicates that mere congenital 
or developmental defects, absent, displaced or supernumerary 
parts, refractive error of the eye, personality disorder and 
mental deficiency are not diseases or injuries in the meaning 
of applicable legislation for disability compensation 
purposes.

The Board may favor one medical opinion over another provided 
that it offers an adequate statement of reasons and bases.  
Evans v. West, 12 Vet. App. 22, 30 (1998).

38 C.F.R. § 3.303(a) does not require that the RO or the 
Board give detailed explanations as to why they are relying 
or rejecting each piece of evidence in making a 
determination.  See Gonzales (Richard) v. West, 218 F.3d 
1378, 1381 (Fed. Cir. 2000).  

"Review" has been defined as to re-examine judicially or 
administratively.  (Citation omitted.); Id.  "Review" is 
not synonymous with "analyze and discuss."  Id.  

"Absent specific evidence indicating otherwise, all evidence 
contained in the record at the time of the RO's [or Board's] 
determination of service connection [or increased rating, 
etc.] must be presumed to have been reviewed by [VA], and no 
further proof of such review is needed."  Id.; Clemmons v. 
West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) ("Government 
officials are presumed to carry out their duties in good 
faith and proof to the contrary must be almost irrefragable 
to overcome that presumption."); Medtronic, Inc. v. Daig 
Corp., 789 F.2d 903, 906 (Fed. Cir. 1986) ("We presume that 
a fact finder reviews all the evidence presented unless he 
explicitly expresses otherwise.").  "Specifically, we 
reject the view that all evidence must be discussed."  Id.

Generally the probative value of medical evidence is based 
upon the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
As is true of any evidence, the credibility and weight to be 
attached to medical opinions are within the province of the 
Board.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).

As noted in Cohen v. Brown, 10 Vet. App. 128 (1997), health 
professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen, 10 Vet. 
App. at 140.

The CAVC has held that "[w]hile it is true that the BVA is 
not free to ignore the opinion of a treating physician, the 
BVA is certainly free to discount the credibility of that 
physician's statement."  See Sanden v. Derwinski, 2 Vet. 
App. 97, 101 (1992).  "The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches... .  As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions ... [are] within the province of the [BVA as] 
adjudicators... ."  See Guerrieri, supra.

The veteran, as a lay person without medical training or 
expertise, is not qualified to offer opinions regarding 
diagnosis or etiology of medical conditions; as such, his or 
her opinions cannot constitute competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); 
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995), citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
in part, vacated and remanded in part on other grounds by 259 
F.3d 1356 (Fed. Cir. 2001).  

38 U.S.C.A. § 5107(b) (West Supp. 2002) provides that VA 
shall consider all information and lay and medical evidence 
of record in a case before VA with respect to benefits under 
laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.

The recently enacted 38 U.S.C.A. § 5107(b) "restates without 
any substantive change the requirements in existing law" 
with respect to the benefit-of-the-doubt doctrine.  (Citation 
omitted.); Dela Cruz v. Principi, 15 Vet. App.  149 (2001) 
(new §5107(b) does not mandate a discussion of all lay 
evidence by the Board).

The determination as to whether there is an "approximate 
balance" of positive and negative evidence is "necessarily 
more qualitative than quantitative."  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990).

The duty to assist veterans does not include granting 
benefits that cannot be supported in law by the facts of a 
particular case.  See Meeks v. West, 216 F.3d 1363, 1367 
(Fed. Cir. 2000) (citing Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998)) (discussing the balance struck between 
assisting veterans and protecting the interests of the 
government).

The Board, like the Courts, "can only interpret the statutes 
that are enacted by the Congress.  Any changes that parties 
may seek in order to eliminate a statutory incongruity should 
be brought to the attention of Congress.  We are simply 
powerless to amend any statutory provision sua sponte."  See 
Boyer v. West, 210 F.3d 1351, 1356 (Fed. Cir. 2000).

"[T]he veteran's interest is not the only one that the 
Secretary [of the Department of Veterans Affairs] and his 
delegates must consider.  ...  There is a duty to ensure that, 
insofar as possible, only claims established within the law 
are paid.  The public fisc and the taxpayer must be protected 
from unjustified claims."  See Rhodan v. West, 12 Vet. 
App. 55, 58 (1998) (Haywood v. West, No. 97-25).


Increased Rating

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1.  The basis of disability ratings is the 
ability of the body as a whole, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  See 38 C.F.R. § 4.10.  Although 
the history of a disability must be considered, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Documents created in proximity to the recent claim are the 
most probative in determining the current extent of 
impairment.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.

In determining a rating for a disability, the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that disability.  
To do otherwise would be legal error as a matter of law.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
are examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where the particular disability for which the veteran is 
service-connected is not listed in the Schedule For Rating 
Disabilities, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 3 
Vet. App. 345, 348 (1992); Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  An analogous rating may only be 
assigned where the service-connected disability is not listed 
in the rating schedule.  38 C.F.R. § 4.27; see also 
Lendenmann, 3 Vet. App. at 349-50; Pernorio, 2 Vet. App. at 
629.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected rating, and the rating of the same manifestation 
under different diagnoses, are to be avoided.  See 38 C.F.R. 
§ 4.14.

Notably, the Board observes that in rating a disorder it must 
be kept in mind that "[t]he evaluation of the same 
disability under various diagnoses is to be avoided .... Both 
the use of the manifestation not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided."  
38 C.F.R. § 4.14.  The assignment of more than one rating for 
the same disability constitutes impermissible "pyramiding" 
of benefits.  See Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  It is possible, however, "for a veteran to have 
separate and distinct manifestations " from the same injury, 
permitting the assignment of two different ratings.  See 
Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  The 
"critical element" in determining whether a separate 
disability rating may be assigned for manifestations of the 
same injury is whether there is overlapping or duplication of 
symptomatology between or among the disorders.  Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).

When it is not possible to separate the symptomatology of 
service-connected and non-service connected disorders, 
38 C.F.R. § 3.102, which requires that reasonable doubt on 
any issue be resolved in the veteran's favor, dictates that 
such symptomatology be attributed to the service-connected 
disorder.  61 Fed. Reg. 52,698 (Oct. 8, 1996); Mittleider v. 
West, 11 Vet. App. 181, 182 (1998) (per curiam).  

When, on the basis of the evidence of record, two or more 
provisions of VA's rating schedule are potentially applicable 
to the rating of a particular disability, the Board must 
provide reasons or bases for its decision to rate that 
disability under one such provision rather than another 
potentially applicable provision.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

38 C.F.R. § 4.40 provides that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.

The CAVC has held that, in rating musculoskeletal 
disabilities, the Board is required to consider assigning a 
higher rating (in a case where the rating has been assigned 
in accordance with a diagnostic code based on limitation of 
motion) when there is greater limitation of motion from pain 
on use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 
205-206 (1995).

In VAOPGCPREC 9-98, the Office of the General Counsel held 
that if a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered in light of sections 4.40, 4.45, and 4.59.

38 C.F.R. § 4.115b provides that when rating any claim 
involving loss or loss of use of one or more creative organs, 
refer to 38 C.F.R. § 3.350 to determine whether the veteran 
may be entitled to special monthly compensation.  Footnotes 
in the schedule indicate conditions which potentially 
establish entitlement to special monthly compensation; 
however, there are other conditions in this section which 
under certain circumstances also establish entitlement to 
special monthly compensation.

38 C.F.R. § 4.115b, Diagnostic Code (DC) 7523 provides that 
complete atrophy of one testis warrants a 0 percent 
(noncompensable) rating, while complete atrophy of both 
testis warrants a 20 percent rating.  A note to both ratings 
provides that 38 C.F.R. § 3.350 should be reviewed for 
entitlement to special monthly compensation.

38 C.F.R. § 4.115b, DC 7524 provides that removal of one 
testis warrants a 0 (noncompensable) rating, while removal of 
both testis warrants a 30 percent rating.  A note to that 
code provides that, in cases of the removal of one testis as 
the result of a service-incurred injury or disease, other 
than an undescended or congenitally undeveloped testis, with 
the absence or nonfunctioning of the other testis unrelated 
to service, a rating of 30 percent will be assigned for the 
service-connected testicular loss.  Testis, undescended, or 
congenitally undeveloped, is not a ratable disability.

38 U.S.C.A. § 1114(k) provides that if the veteran, as the 
result of service-connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs, the rate of compensation therefor shall be $ 80 per 
month for each such loss or loss of use independent of any 
other compensation provided in subsections (a) through (j) or 
subsection (s) of this section but in no event to exceed 
$2,691 per month; and in the event the veteran has suffered 
one or more of the disabilities heretofore specified in this 
subsection, in addition to the requirement for any of the 
rates specified in subsections (l) through (n) of this 
section, the rate of compensation shall be increased by $ 80 
per month for each such loss or loss of use, but in no event 
to exceed $3,775 per month.

38 C.F.R. § 3.350(a) provides that special monthly 
compensation under 38 U.S.C.A. § 1114(k) is payable for each 
anatomical loss or loss of use of one or more creative 
organs.  This special compensation is payable in addition to 
the basic rate of compensation otherwise payable on the basis 
of degree of disability, provided that the combined rate of 
compensation does not exceed the monthly rate set forth in 
38 U.S.C.A. § 1114(l) when authorized in conjunction with any 
of the provisions of 38 U.S.C.A. § 1114(a) through (j) or 
(s).

38 C.F.R. § 3.350(a)(1) provides that: 

(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ.  Loss of use 
of one testicle will be established when examination by a 
board finds that: 

(a) The diameters of the affected testicle are reduced to 
one-third of the corresponding diameters of the paired normal 
testicle, or 

(b) The diameters of the affected testicle are reduced to 
one-half or less of the corresponding normal testicle and 
there is alteration of consistency so that the affected 
testicle is considerably harder or softer than the 
corresponding normal testicle; or 

(c) If neither of the conditions (a) or (b) is met, when a 
biopsy, recommended by a board including a genitourologist 
and accepted by the veteran, establishes the absence of 
spermatozoa.

(iv) Atrophy resulting from mumps followed by orchitis in 
service is service connected.  Since atrophy is usually 
perceptible within 1 to 6 months after infection subsides, an 
examination more than 6 months after the subsidence of 
orchitis demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated.  Mumps not followed by orchitis 
in service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit.

To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, upon field station submission, is authorized to 
approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).


Analysis

Preliminary Matter: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version more favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas V. 
Derwinski, 1 Vet. App. 308 (1991).

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas, supra.

The CAFC has recently held that only section 4 of the VCAA, 
which eliminated the well-grounded claim requirement, is to 
be considered retroactive to claims pending at the time of 
the VCAA's enactment.  See Dyment v. Principi, No. 00-7075, 
slip op. at 19-20 (Fed. Cir. April 24, 2002).  

The notice and duty-to-assist provisions of the VCAA are 
applicable only to claims still under consideration by VA at 
the time of the VCAA's enactment and to claims filed after 
the enactment.  Accordingly, as the veteran's claims were 
under consideration by VA at the time of the VCAA's 
enactment, the provisions of the VCAA must be applied to the 
veteran's claims.

This law, among other things, eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which has held that VA cannot assist in 
the development of a claim that is not well grounded.

The VCAA provides that, upon receipt of a complete or 
partially complete application, the Secretary shall notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (codified as amended at 
38 U.S.C.A. § 5103 (West Supp. 2002)).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA § 3(a), 114 Stat. 2096, 
2097-98 (codified at 38 U.S.C.A. § 5103A (West Supp. 2001).  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA § 7(a), 114 Stat. 2096, 2099-2100 (2000).  See generally 
Holliday v. Principi, 14 Vet. App. 280 (2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (August 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).
The intended effect of these regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will provide 
a claimant who files a substantially complete application for 
VA benefits.  

These new regulations also provide guidelines regarding VA's 
duties to notify claimants of necessary information or 
evidence and to assist claimants in obtaining evidence.  
These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

After reviewing the claims file, the Board finds that there 
has been substantial and sufficient compliance with the 
notice/assistance provisions of the new statutes with regard 
to the issue before the Board.

The evidence of record includes the veteran's service medical 
records, reports of his private and VA examinations, VA and 
private treatment reports, transcripts of multiple personal 
hearings, including a Travel Board hearing by the undersigned 
Board Member and statements by the veteran and his 
representatives.

Under the circumstances, the Board therefore finds that the 
record as it stands is complete and adequate for appellate 
review.  Further, the appellant and his representative have 
been adequately notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
the benefit sought.

The Board concludes that the discussions in the rating 
decisions, statement of the case, supplemental statements of 
the case, hearing transcripts and the RO's letters to the 
appellant have informed him and his representative of the 
information and evidence necessary to warrant entitlement to 
the benefits sought, such that there has been compliance with 
VA's notification requirements under the VCAA.


Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection for Residuals of Right Testicle Injury 
With Pain Syndrome

Initially, the Board notes that the veteran began contending, 
in September 1987, many years subsequent to the grant of 
service connection for partial atrophy of the right testicle, 
secondary to mumps orchitis, in April 1962, that he was hit 
in the groin during boot camp in 1944.  

The Board notes that the February 1944 hospitalization 
report, the veteran's own December 1961 Application for 
Compensation statement, and other documents received prior to 
September 1987, are conclusive as to the cause of the 
veteran's February 1944 hospitalization, i.e., mumps 
orchitis, which was the basis for the original grant of 
service connection.

Also, while the veteran appears to be contending, in 
statements submitted subsequent to September 1987, that he 
engaged in combat with the enemy, so as to invoke 38 U.S.C.A. 
§ 1154(b), his service records contain notations which 
indicate that he never left the United States during his 
active duty service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
consideration in determining service incurrence.

The Board also notes that, while the veteran has a current 
disability, there is no competent medical evidence relating 
this disability to being hit in the groin during the 
veteran's active duty service.  The only medical opinions so 
doing are those which are based upon the veteran's rejected 
history report.  The Board is not bound to accept the 
veteran's uncorroborated testimony of the inservice 
incurrence of an injury or disease, or an opinion of a health 
professional that is based on the veteran's recitation of his 
medical history.  See Wood v. Derwinski, 1 Vet. App. 190, 192 
(1991); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  
Due to the lack of service medical evidence indicating a 
right testicle injury suffered during service, any post-
service medical reference to testicular trauma suffered by 
the veteran in service, without a review of his service 
medical records, cannot be considered competent medical 
evidence.  See Grover v. West, 12 Vet. App. 109, 112 (1999); 
LeShore v. Brown, 8 Vet. App. 406 (1995).

Because the veteran's testimony conflicts with his service 
medical records, the Board's rejection of the doctor's 
opinion, which was based on a medical history related by the 
veteran, is justified.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).

With regard to the veteran's opinions concerning the 
diagnosis and etiology of a right testicle disability, the 
Board notes, as shown above, that the veteran is not 
competent to render these opinions.

Due to the nature of the veteran's claim, i.e., the specific 
inservice cause of the veteran's right testicle disability, 
rather than whether any inservice occurrence caused the 
disability, and the fact that service connection has been 
previously granted for residuals of a service incurred right 
testicle disability due to mumps orchitis, the Board need not 
discuss 38 C.F.R. § 3.309 or continuity of symptomatology.

Because two of three elements noted above, which are 
necessary to grant service connection, have not been shown by 
the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of right testicle injury 
with pain syndrome.


Increased (Compensable) Rating for Atrophy of the Right 
Testicle

Initially, the Board notes that 38 C.F.R. § 4.115b, DC's 7523 
and 7524, are the only DC's which rate testicle disabilities, 
and then only rating complete atrophy and removal.

DC 7524 is not for consideration as there is no evidence that 
the veteran's right testicle has been removed.

The medical evidence shows that only the right testicle has 
been service-connected, and that only the right testicle is 
atrophied.  Thus, a noncompensable rating, and no more, is 
warranted under this code.

Accordingly, the preponderance of the evidence is against the 
veteran's claim for an increased (compensable) rating for 
atrophy of the right testicle, secondary to mumps orchitis.

The Board notes the veteran's representative's contention, in 
the November 1999 646, that 38 C.F.R. § 4.40 is for 
consideration.  It is clear from reading that regulation, as 
shown above, that § 4.40 is for consideration only in rating 
musculoskeletal disabilities.  This is confirmed in DeLuca, 8 
Vet. App. at 202.  Also, in a recent Order, Stephens v. 
Principi, the CAVC found, as is the case here, that the 
veteran sought an increased rating for a service-connected 
condition which did not involve the musculoskeletal system.  
See Stephens v. Principi, No. 00-1516, slip op. at 4-5 (U.S. 
Vet. App. July 10, 2002).  The CAVC found that a "claim 
concerning the musculoskeletal system was not decided by the 
Board, and is, therefore, not before the Court for this 
appeal."

The CAVC also found that the veteran's condition in Stephens, 
varicose veins, "was properly rated under Diagnostic Code 
(DC) 7120, which is expressly designated as the DC for 
varicose veins.  The DC is under a subheading 'Diseases of 
the Arteries and Veins' in the schedule of ratings for the 
cardiovascular system."  See 38 C.F.R. § 4.104; Id.  In the 
present case the veteran's service-connected disability, 
right testicle atrophy, is rated under 38 C.F.R. § 115b, DC 
7523, which is expressly designated as the DC for testis 
atrophy.  Also, the subheading for § 115b is "Ratings of the 
genitourinary system - diagnoses" in the schedule of ratings 
for the genitourinary system.  See 38 C.F.R. § 115b; Id.

Finally, the CAVC found that "[w]here, as here, the DC used 
is specifically labeled with the name of the veteran's 
diagnosed, service-connected condition, i.e., varicose veins, 
the CAVC finds that the Board's use of that DC was not 
arbitrary or capricious, not an abuse of discretion, and was 
in accordance with law.  See 38 U.S.C.A. § 7261(a)(3)(A); 
Stephens v. Principi, slip op. at 5.  In this case, since DC 
7523 is specifically labeled with the name of the veteran's 
diagnosed, service-connected condition, i.e., testis atrophy, 
the Board's use of that DC is not arbitrary or capricious, 
not an abuse of discretion, and is in accordance with law.  
Id.


Special Monthly Compensation

38 U.S.C.A. § 1114(k) and 38 C.F.R. § 3.350(a)(1) provide 
that compensation will be paid for each such anatomical loss 
or loss of use of one or more creative organs.

In the present case only the right testicle has been service-
connected, and there is no medical or other objective 
evidence that the veteran has lost the creative use of his 
left testicle due to either mumps orchitis or by aggravation 
by his service-connected right testicle disability.  
Accordingly, the preponderance of the evidence is against the 
veteran's claim for increased special monthly compensation 
for loss of a creative organ.


Additional Consideration

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.

The Board, however, is still obligated to seek all issues 
that are essentially raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.


In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such a conclusion on its own.

In the veteran's case at hand, the notes that the RO provided 
the criteria for assignment of extraschedular evaluation, 
obviously considered them, but did not grant an increased 
evaluation for the disability at issue on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture for the veteran's 
right testicle disability is so unusual or exceptional, with 
such related factors as frequent hospitalization or marked 
interference with employment, as to render impractical the 
application of the regular rating criteria.

The Board finds, although the veteran's statements and 
testimony are to the contrary, that the current 
noncompensable evaluation assigned, with special monthly 
compensation for loss of a creative organ, for the disability 
at issue adequately compensates for the nature and extent of 
the demonstrated severity.

The Board also notes that, due to the contradictory 
statements shown above, and the objective evidence of record 
which contradicts the veteran's various contentions, which 
statements are noted throughout the claims file, the Board 
cannot accept his current version of the reason for his right 
testicle disability or his subjective complaints about the 
symptoms of his service-connected right testicle atrophy.  

The CAVC has held that the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the veteran.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Abernathy v. Principi, 3 Vet. 
App. 461, 465 (1992); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Thus, the Board must find that there is no credible evidence 
of record that the veteran's right testicle disability was 
incurred by being hit in the groin during his active duty 
service., nor his statements regarding pain caused by that 
disability, nor his statements regarding his procreative 
powers.

As reported earlier, no loss of creative ability is supported 
by adequate clinical objective pathology or other evidence.  
In fact, the evidence noted above preponderates against that 
finding.  It is clear from the record that the disability at 
issue does not markedly interfere with any employment 
endeavor of the veteran, nor has it required frequent 
inpatient care.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.

Conclusion

In reaching this decision the Board considered the doctrine 
of reasonable doubt, as noted above.  However, as the 
preponderance of the evidence is against the veteran's 
claims, the doctrine is not for application.  38 U.S.C.A. 
§ 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. at 57-
58.


ORDER

Service connection for residuals of right testicle injury 
with pain syndrome is denied.

An increased (compensable) rating for atrophy of right 
testicle, secondary to mumps orchitis, with special monthly 
compensation, is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

